Case: 13-10878    Date Filed: 12/30/2013   Page: 1 of 5


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10878
                         Non-Argument Calendar
                       ________________________

                        Agency No. A097-934-612



CAMILO ALBERTO RODRIGUEZ,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (December 30, 2013)

Before HULL, MARCUS, and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-10878    Date Filed: 12/30/2013   Page: 2 of 5


      Camilo Alberto Rodriguez, a native and citizen of Colombia, petitions for

review of the Board of Immigration Appeals (“BIA”) order denying his second

motion to reopen his asylum proceedings. We deny his petition.

                               I.   BACKGROUND

      In 2004, Rodriguez filed an application for asylum, withholding of removal,

and relief pursuant to the Convention Against Torture (“CAT”), alleging he would

be subject to persecution if he returned to Colombia. While working on behalf of

the Colombian government on the construction of a natural-gas pipeline, he

asserted he had refused to comply with demands from the National Liberation

Party (“ELN”) to hire its members and supporters to work on the pipeline. As a

result of his defiance, Rodriguez claimed ELN members sought to kidnap and

murder him. The Immigration Judge (“IJ”) denied Rodriguez’s application, found

he was statutorily ineligible for asylum, and determined he had not demonstrated

he would be persecuted in Colombia. Rodriguez appealed the IJ’s decision to the

BIA, which affirmed the decision in 2006.

      In 2007, Rodriguez filed a motion with the BIA to reopen removal

proceedings and argued ineffective assistance of counsel. The BIA denied that

motion as untimely and noted Rodriguez had failed to demonstrate prejudice

resulting from his former representation. In October 2012, Rodriguez filed a

second motion to reopen his removal proceedings and argued changed country


                                        2
                Case: 13-10878       Date Filed: 12/30/2013       Page: 3 of 5


conditions. He also requested the BIA to exercise its sua sponte authority to

reopen his removal proceedings, based on his former counsel’s deficient

performance. The BIA denied the second motion to reopen as time-barred and

number-barred and determined Rodriguez had not shown materially changed

country conditions in Colombia. Rodriguez petitions for review of the denial of

his second motion to reopen. 1

                                    II.    DISCUSSION

       We review the denial of a motion to reopen for abuse of discretion. Jiang v.

U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). Our review is limited to

determining whether the BIA exercised its discretion in an arbitrary or capricious

manner. Id. Generally, a party may file only one motion to reopen removal

proceedings. INA § 240(c)(7)(A); 8 U.S.C. § 1229a(c)(7)(A). A motion to reopen

must be filed “within 90 days of the date of entry of a final administrative order of

removal,” subject to certain exceptions. INA § 240(c)(7)(C)(i); 8 U.S.C.

§ 1229a(c)(7)(C)(i).

       An exception to the time and number limits applies if the motion to reopen is

for the purpose of reapplying for relief “based on changed circumstances arising in

the country of nationality or in the country to which deportation has been ordered,

1
 On appeal, Rodriguez does not challenge the BIA’s refusal to reopen removal proceedings sua
sponte, thus abandoning that claim. See Cole v. U.S. Att’y Gen., 712 F.3d 517, 530 (11th Cir.),
cert. denied, No. 12-1435, 2013 WL 2647775 (U.S. Oct. 7, 2013).

                                               3
               Case: 13-10878     Date Filed: 12/30/2013    Page: 4 of 5


if such evidence is material and was not available and could not have been

discovered or presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii). We

have recognized the BIA may deny a motion to reopen on three grounds: (1) failure

to establish a prima facie case; (2) failure to introduce evidence that was material

and previously unavailable; or (3) a determination that an alien is not entitled to a

favorable exercise of discretion despite statutory eligibility for relief. Najjar v.

Ashcroft, 257 F.3d 1262, 1302 (11th Cir. 2001).

      Rodriguez contends conditions in Colombia are worse now than in 2005,

when he originally was ordered removed, demonstrated by newspaper articles

describing ELN’s recent kidnappings of oil workers in Colombia. But the

materials Rodriguez submitted with his original application for asylum contained

reports of similar incidents. The 2003 U.S. Department of State’s Country Report

for Colombia showed ELN had kidnapped thousands of civilians, despite the

group’s decline in numerical strength. The Country Report further noted ELN

guerrillas, as well as members of the Revolutionary Armed Forces of Colombia,

had increased the number of attacks on Colombia’s oil infrastructure by 140

percent. Consequently, it appears ELN’s current focus on disrupting the energy

industry in Colombia is the same as it was during Rodriguez’s initial removal

proceedings in 2005.




                                           4
              Case: 13-10878     Date Filed: 12/30/2013    Page: 5 of 5


      Moreover, Rodriguez has presented no evidence showing ELN has targeted

individuals who previously had worked in the energy industry. Rather, the

evidence shows ELN guerrillas have targeted individuals who currently work on

natural gas or oil pipelines. Therefore, Rodriguez has failed to demonstrate

conditions for former workers in the energy sector have materially worsened. See

INA § 240(c)(7)(A), (C); 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R. §

1003.2(c)(3)(ii).

      Because Rodriguez failed to establish changed country conditions in

Colombia sufficient to excuse the filing of his untimely and number-barred motion

to reopen, he is not entitled to relief. Accordingly, the BIA did not abuse its

discretion in denying his second motion to reopen.

      PETITION DENIED.




                                          5